Exhibit 10.1

 

AMENDED AND RESTATED
AMICUS THERAPEUTICS, INC.
2007 EQUITY INCENTIVE PLAN



 

1. Purpose

 

This Plan is intended to encourage ownership of Common Stock by employees,
consultants and directors of the Company and its Affiliates and to provide
additional incentive for them to promote the success of the Company’s business
through the grant of Awards of shares of the Company’s Common Stock. The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code but not all Awards granted hereunder are required to be Incentive
Options.

 

2. Definitions

 

As used in the Plan the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:

 

2.1 “Accelerate”, “Accelerated”, and “Acceleration” , when used with respect to
an Option, means that as of the time of reference such Option will become
exercisable with respect to some or all of the shares of Common Stock for which
it was not then otherwise exercisable by its terms, and, when used with respect
to Restricted Stock, Restricted Stock Units or Performance Awards, as the case
may be, means that the Risk of Forfeiture and/or Performance Goals otherwise
applicable to such Award, as the case may be, shall expire or be satisfied with
respect to some or all of the shares of underlying such Award.

 

2.2 “Acquiring Person” means, with respect to any Transaction or any acquisition
described in clause (ii) of the definition of Change of Control, the surviving
or acquiring person or entity in connection with such Transaction or
acquisition, as the case may be, provided that if such surviving or acquiring
person or entity is controlled, directly or indirectly, by any other person or
entity (an “Ultimate Parent Entity”) that is not itself controlled by any entity
or person that is not a natural person, the term “Acquiring Person” shall mean
such Ultimate Parent Entity.

 

2.3 “Affiliate” means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with the first person
or entity.

 

2.4 “Applicable Voting Control Percentage” means (i) at any time prior to the
initial public offering of the Company, a percentage greater than fifty percent
(50%) and (ii) at any time from and after the initial public offering of the
Company, twenty percent (20%).

 

2.5 “Award” means any grant or sale pursuant to the Plan of Options, Restricted
Stock, Restricted Stock Units, Stock Grants or Performance Awards.

 

2.6 “Award Agreement” means an agreement between the Company and the recipient
of an Award, setting forth the terms and conditions of the Award.

 

2.7 “Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3,
or any successor rule thereto, promulgated by the Securities and Exchange
Commission pursuant to the Exchange Act.

 

2.8 “Board” means the Company’s board of directors.

 

2.9 “Change of Control” means (i) the closing of any Sale of the Company
Transaction or (ii) the direct or indirect acquisition, in a single transaction
or a series of related transactions, by any person or Group (other than the
Company or a Controlled Affiliate of the Company) of Beneficial Ownership of
previously outstanding shares of capital stock of the Company if (A) immediately
after such acquisition, such person or Group, together with their respective
Affiliates, shall own or hold shares of capital stock of the Company possessing
at least the Applicable Voting Control Percentage of the total voting power of
the outstanding A-1 capital stock of the Company and (B) immediately prior to
such acquisition, such person or Group, together with their respective
Affiliates, did not own or hold shares of capital stock of the Company
possessing at least the Applicable Voting Control Percentage of the total voting
power of the outstanding capital stock of the Company. Notwithstanding anything
expressed or implied in the foregoing provisions of this definition to the
contrary, any direct or indirect acquisition referred to in clause (ii) above in
this definition shall not be treated as a Change of Control if, at any time
prior to or after such direct or indirect acquisition, a majority of the members
of the board of directors of the Company as constituted immediately prior to
such direct or indirect acquisition consent in writing to exclude such direct or
indirect acquisition from the scope of this definition. Notwithstanding the
foregoing, with respect to any Award issued under the Plan, which is subject to
Section 409A of the Code, no event shall set forth above shall be deemed to be a
Change of Control,

 

--------------------------------------------------------------------------------


 

unless such event would also be considered a “change in ownership or effective
control of a corporation or in the ownership of a substantial portion of the
assets of a corporation” under Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder.

 

2.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.

 

2.11 “Controlled Affiliate” means, with respect to any person or entity, any
other person or entity that is controlled by such person or entity.

 

2.12 “Committee” means any committee of the Board delegated responsibility by
the Board for the administration of the Plan, as provided in Section 5 of the
Plan. For any period during which no such committee is in existence, the term
“Committee” shall mean the Board and all authority and responsibility assigned
the Committee under the Plan shall be exercised, if at all, by the Board.

 

2.13 “Common Stock” means common stock, par value $0.01 per share, of the
Company.

 

2.14 “Company” means Amicus Therapeutics, Inc., a corporation organized under
the laws of the State of Delaware.

 

2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.16 “Grant Date” means the date as of which an Option is granted, as determined
under Section 7.1(a).

 

2.17 “Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act or any successor section thereto.

 

2.18 “Incentive Option” means an Option which by its terms is to be treated as
an “incentive stock option” within the meaning of Section 422 of the Code.

 

2.19 “Market Value” means the value of a share of Common Stock on a particular
date determined by such methods or procedures as may be established by the
Committee. Unless otherwise determined by the Committee, the Market Value of
Common Stock as of any date is the closing price for the Common Stock as
reported on the NASDAQ Global market (or on any other national securities
exchange on which the Common Stock is then listed) for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported.

 

2.20 “Nonstatutory Option” means any Option that is not an Incentive Option.

 

2.21 “Option” means an option granted under the Plan to purchase shares of
Common Stock.

 

2.22 “Optionee” means an employee, consultant or director of the Company to whom
an Option shall have been initially granted under the Plan.

 

2.23 “Participant” means any holder of an outstanding Award under the Plan.

 

2.24 “Performance Award” means shares of Common Stock or other Awards that,
pursuant to Section 7.5 are granted, vested and/or settled upon the achievement
of specified performance conditions

 

2.25 “Performance Goals” means any goals established by the Committee in its
sole discretion, the attainment of which is substantially uncertain at the time
such goals are established. Performance Goals may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or any subsidiary, division, department or function
within the Company or any subsidiary in which the Participant is employed.
Performance Goals may be measured on an absolute or relative basis. Relative
performance may be measured by a group of peer companies or by a financial
market index. Performance Goals may be based upon: cash flow; earnings
(including gross margin, earnings before interest and taxes, earnings before
taxes, earnings before interest, taxes, depreciation, amortization and charges
for stock-based compensation, earnings before interest, taxes, depreciation and
amortization, and net earnings); earnings per share; growth in earnings or
earnings per share; stock price; return on equity or average stockholder equity;
total stockholder return or growth in total stockholder return either directly
or in relation to a comparative group; return on capital; return on assets or
net assets; revenue, growth in revenue or return on sales; income or net income;
operating income, net operating income or net operating income after tax;
operating profit or net operating profit; operating margin; return on operating
revenue or return on operating profit; regulatory filings; regulatory approvals,
litigation and regulatory resolution goals; other operational, regulatory or
departmental objectives; budget comparisons; growth in stockholder value
relative to established indexes, or another peer group or peer group index;
development and implementation of strategic plans and/or organizational
restructuring goals; development and implementation of risk and crisis
management programs; improvement in workforce diversity; compliance requirements
and compliance relief; safety goals; productivity goals; workforce management
and succession planning goals; economic value added (including typical
adjustments consistently applied from generally accepted

 

--------------------------------------------------------------------------------


 

accounting principles required to determine economic value added performance
measures); measures of customer satisfaction, employee satisfaction or staff
development; development or marketing collaborations, formations of joint
ventures or partnerships or the completion of other similar transactions
intended to enhance the Company’s revenue or profitability or enhance its
customer base; and merger and acquisitions.

 

2.26 “Performance Period” means the period selected by the Committee during
which the performance of the Company, any subsidiary, any department or division
of the Company or any subsidiary, or any individual is measured for the purpose
of determining the extent to which a Performance Goal has been achieved.

 

2.27 “Plan” means this 2007 Amended and Restated Equity Incentive Plan of the
Company, as amended and in effect from time to time.

 

2.28 “Restricted Stock” means a grant or sale pursuant to the Plan of shares of
Common Stock to a Participant subject to a Risk of Forfeiture.

 

2.29 “Restricted Stock Units” means rights granted pursuant to the Plan to
receive shares of Common Stock at the close of a Restriction Period, subject to
a Risk of Forfeiture.

 

2.30 “Restriction Period” means the period of time, established by the Committee
in connection with an Award of Restricted Stock or Restricted Stock Units,
during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.

 

2.31 “Risk of Forfeiture” means a limitation on the right of a Participant to
retain an Award of Restricted Stock or Restricted Stock Units, including
subjecting such Award to a Performance Goals and/or a right in the Company to
reacquire such Restricted Stock at less than its then Market Value and/or the
forfeiture of Restricted Stock Units held by a Participant, arising because of
the occurrence or non-occurrence of specified events or conditions.

 

2.32 “Sale of the Company Transaction” means any Transaction in which the
stockholders of the Company immediately prior to such Transaction, together with
any and all of such stockholders’ Affiliates, do not own or hold, immediately
after consummation of such Transaction, shares of capital stock of the Acquiring
Person in connection with such Transaction possessing at least a majority of the
total voting power of the outstanding capital stock of such Acquiring Person.

 

2.33 “Securities Act” means the Securities Act of 1933, as amended.

 

2.34 “Stock Grant” means the grant pursuant to the Plan of shares of Common
Stock not subject to restrictions or other forfeiture conditions.

 

2.35 “Ten Percent Owner” means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent or subsidiary corporations of the Company, as defined in
Section 424(e) and (f), respectively, of the Code). Whether a person is a Ten
Percent Owner shall be determined with respect to each Option based on the facts
existing immediately prior to the Grant Date of such Option.

 

2.36 “Transaction” means any merger or consolidation of the Company with or into
another person or entity or the sale or transfer of all or substantially all of
the assets of the Company, in each case in a single transaction or in a series
of related transactions.

 

3. Term of the Plan

 

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the Effective
Date of approval of the Amended and restated version of the Plan by the Board
and ending immediately prior to the tenth anniversary the Effective Date. Awards
granted pursuant to the Plan within such period shall not expire solely by
reason of the termination of the Plan.

 

4. Stock Subject to the Plan: Limits

 

Subject to the provisions of Section 8 of the Plan, at no time shall the number
of shares of Common Stock issued pursuant to or subject to outstanding Awards
granted under the Plan (including, without limitation, pursuant to Incentive
Options), nor the number of shares of Common Stock issued pursuant to Incentive
Options, exceed 20,058,703, with respect to shares of Common Stock. For purposes
of applying the foregoing limitation, if any Option expires, terminates, or is
cancelled for any reason without having been exercised in full, or if any Award
of Restricted Stock is forfeited, the shares not purchased by the Participant or
forfeited by the Participant shall again be available for Awards thereafter to
be granted under the Plan. In the event the exercise price of an Option or a
Participant’s withholding obligations is paid

 

--------------------------------------------------------------------------------


 

through the delivery of shares of Common Stock, the number of shares so tendered
shall not again be available for the grant of Awards under the Plan. Shares of
Common Stock issued pursuant to the Plan may be either authorized but unissued
shares or shares held by the Company in its treasury.

 

In addition, not more than 10,058,703 of the total number of shares of Common
Stock reserved for issuance under the Plan (as adjusted under Section 8) may be
granted or sold as Awards of Restricted Stock, Restricted Stock Units, Stock
Grants, and any other similar Awards (including, without limitation, Restricted
Stock, Restricted Stock Units, Stock Grants, and any other similar Awards
underlying a Performance Award) (“Full-Value Awards”) whose intrinsic value is
not solely dependent on appreciation in the price of shares of Common Stock
after the date of grant. Options and any other similar Awards shall not be
subject to, and shall not count against, the limit described in the preceding
sentence. If a Full-Value Award expires, is forfeited, or otherwise lapses as
described in this Section 4, the shares of Common Stock that were subject to the
Award shall be restored to the total number of shares of Common Stock available
for grant or sale as Full-Value Awards.

 

The maximum number of shares of Common Stock with respect to which Awards may be
granted hereunder to any employee of the Company during any fiscal year of the
Company shall be five million (5,000,000) shares of Common Stock.

 

5. Administration

 

The Plan shall be administered by the Committee; provided, however , that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further that
the Committee may delegate to an executive officer or officers the authority to
grant Awards hereunder to employees who are not officers, and to consultants, in
accordance with such guidelines as the Committee shall set forth at any time or
from time to time. Subject to the provisions of the Plan, the Committee shall
have complete authority, in its discretion, to make or to select the manner of
making all determinations with respect to each Award to be granted by the
Company under the Plan in addition to any other determination allowed the
Committee under the Plan including, without limitation: (a) the employee,
consultant or director to receive the Award; (b) the form of Award; (c) whether
an Option (if granted to an employee) will be an Incentive Option or a
Nonstatutory Option; (d) the time of granting an Award; (e) the number of shares
subject to an Award; (f) the exercise price of an Option or purchase price, if
any, for shares of Restricted Stock or for a Stock Grant and the method of
payment of such exercise price or such purchase price; (g) the term of an
Option; (h) the vesting period of shares of Restricted Stock or of Restricted
Stock Units and any acceleration thereof; (i) the exercise date or dates of an
Option and any acceleration thereof; (j) the effect of termination of any
employment, consulting or Board member relationship with the Company or any of
its Affiliates on the subsequent exercisability of an Option or on the Risk of
Forfeiture of Restricted Stock or Restricted Stock Units; (k) whether, and to
certify that, Performance Goals to which an Award is subject are satisfied; and
(l) the terms and conditions of any Award granted under the Plan (including, but
not limited to, restrictions as to vesting, transferability or forfeiture,
exercisability or settlement of an Award and waivers or accelerations thereof,
and establishment, waivers of or modifications to Performance Goals relating to
an Award, based in each case on such considerations as the Committee shall
determine) and all other matters to be determined in connection with an Award.
In making such determinations, the Committee may take into account the nature of
the services rendered by the respective employees, consultants and directors,
their present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant. Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, to determine the terms and provisions of
the respective Award Agreements (which need not be identical), and to make all
other determinations necessary or advisable for the administration of the Plan.
The Committee’s determinations made in good faith on matters referred to in this
Plan shall be final, binding and conclusive on all persons having or claiming
any interest under the Plan or an Award made pursuant hereto.

 

6. Authorization and Eligibility

 

The Committee may grant from time to time and at any time prior to the
termination of the Plan one or more Awards, either alone or in combination with
any other Awards, to any employee of or consultant to one or more of the Company
and its Affiliates or to any non-employee member of the Board or of any board of
directors (or similar governing authority) of any Affiliate. However, only
employees of the Company or of any parent or subsidiary corporations of the
Company, as defined in Sections 424(e) and (f), respectively, of the Code, shall
be eligible for the grant of an Incentive Option. Further, in no event shall the
number of shares of Common Stock covered by Options or other Awards granted to
any one person in any one calendar year (or portion of a year) ending after such
date exceed fifty percent (50%) of the aggregate number of shares of Common
Stock subject to the Plan.

 

Each grant of an Award shall be subject to all applicable terms and conditions
of the Plan (including but not limited to any specific terms and conditions
applicable to that type of Award set out in the following Section), and such
other terms and conditions, not inconsistent with the terms of the Plan, as the
Committee may prescribe. No prospective Participant shall have any rights with
respect to an Award, unless and until such Participant has executed an agreement
evidencing the Award, delivered a fully executed copy thereof to the Company,
and otherwise complied with the applicable terms and conditions of such Award.

 

--------------------------------------------------------------------------------


 

7. Specific Terms of Awards

 

7.1 Options.

 

(a) Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.

 

(b) Exercise Price. The price at which shares of Common Stock may be acquired
under each Incentive Option shall be not less than 100% of the Market Value of
Common Stock on the Grant Date, or not less than 110% of the Market Value of
Common Stock on the Grant Date if the Optionee is a Ten Percent Owner. The price
at which shares may be acquired under each Nonstatutory Option shall not be so
limited solely by reason of this Section.

 

(c) Option Period. No Incentive Option or Nonstatutory Option may be exercised
on or after the tenth anniversary of the Grant Date, or on or after the fifth
anniversary of the Grant Date if the Optionee is a Ten Percent Owner.

 

(d) Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. Any Option may be a Performance Award, subject to Section 7.5. In
the case of an Option not otherwise immediately exercisable in full, the
Committee may Accelerate such Option in whole or in part at any time.

 

(e) Effect of Termination of Employment, Consulting or Board Member
Relationship. Unless the Committee shall provide otherwise with respect to any
Option, if the applicable Optionee’s association with the Company or any of its
Affiliates as an employee, director or consultant ends for any reason or no
reason, regardless of whether the end of such association is effected by the
Company, any such Affiliate or such Optionee (whether voluntarily or
involuntarily, including because an entity with which such Optionee has any such
association ceases to be an Affiliate of the Company), and immediately following
the end of any such association, such Optionee is not associated with the
Company or any of its Affiliates as an employee, director or consultant, or if
such Optionee dies, then any outstanding Option initially granted to such
Optionee, whether then held by such Optionee or any other Participant, shall
cease to be exercisable in any respect not later than ninety (90) days following
the end of such association or such death and, for the period it remains
exercisable following the end of such association or such death, shall be
exercisable only to the extent exercisable on the date of the end of such
association or such death. Military or sick leave or other bona fide leave shall
not be deemed a termination of employment, provided that it does not exceed the
longer of ninety (90) days or the period during which the absent Optionee’s
reemployment rights, if any, are guaranteed by statute or by contract.

 

(f) Transferability. Except as otherwise provided in this subsection (f),
Options shall not be transferable, and no Option or interest therein may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution (subject always to
the provisions of subsection (e) above). Except as otherwise provided in this
subsection (f), all of a Participant’s rights in any Option may be exercised
during the life of such Participant only by such Participant or such
Participant’s legal representative. However, the applicable Award Agreement or
the Committee (at or after the grant of a Nonstatutory Option) may provide that
a Nonstatutory Option may be transferred by the applicable Participant to a
family member; provided, however, that any such transfer is without payment of
any consideration whatsoever and that no transfer of a Nonstatutory Option shall
be valid unless first approved by the Committee, acting in its sole discretion,
unless such transfer is permitted under the applicable Award Agreement. For this
purpose, “family member” means any child, stepchild, grandchild, parent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the applicable
Participant’s household (other than a tenant or employee), a trust in which the
foregoing persons and/or the applicable Participant have more than fifty percent
(50%) of the beneficial interests, a foundation in which the foregoing persons
and/or the applicable Participant control the management of assets, and any
other entity in which these persons and/or the applicable Participant own more
than fifty percent (50%) of the voting interests. The Committee may at any time
or from time to time delegate to one or more officers of the Company the
authority to permit transfers of Nonstatutory Options to third parties pursuant
to this subsection (f), which authorization shall be exercised by such officer
or officers in accordance with guidelines established by the Committee at any
time and from time to time. The restrictions on transferability set forth in
this subsection (f) shall in no way preclude any Participant from effecting
“cashless” exercises of an Option pursuant to the terms of the Plan.

 

(g) Method of Exercise. An Option may be exercised by a Participant giving
written notice, in the manner provided in Section 15, specifying the number of
shares of Common Stock with respect to which the Option is then being exercised.
The notice shall be accompanied by payment in the form of cash or check payable
to the order of the Company in an amount equal to the exercise price of the
shares of Common Stock to be purchased or, subject in each instance to the
Committee’s approval, acting in its sole discretion and subject to such
conditions, if any, as the Committee may deem necessary to comply with
applicable laws, rules and regulations or to avoid adverse accounting effects to
the Company, by delivery to the Company of shares of Common Stock having a
Market Value equal to the exercise price of the shares to be purchased. If the
Common Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Common Stock subject to any Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Participant
or his agent a certificate or certificates for the number of shares then being

 

--------------------------------------------------------------------------------


 

purchased. Such shares shall be fully paid and nonassessable. Notwithstanding
any of the foregoing provisions in this subsection (g) to the contrary, (A) no
Option shall be considered to have been exercised unless and until all of the
provisions governing such exercise specified in the Plan and in the relevant
Award Agreement shall have been duly complied with; and (B) the obligation of
the Company to issue any shares upon exercise of an Option is subject to the
provisions of Section 9.1 hereof and to compliance by the Optionee and the
Participant with all of the provisions of the Plan and the relevant Award
Agreement.

 

(h) Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Common Stock for which the Option first becomes exercisable in a
calendar year does not have an aggregate Market Value (as of the date of the
grant of the Option) in excess of the “current limit”. The current limit for any
Optionee for any calendar year shall be $100,000 minus the aggregate Market
Value at the date of grant of the number of shares of Common Stock available for
purchase for the first time in the same year under each other Incentive Option
previously granted to the Optionee under the Plan, and under each other
incentive stock option previously granted to the Optionee. Any shares of Common
Stock which would cause the foregoing limit to be violated shall be deemed to
have been granted under a separate Nonstatutory Option, otherwise identical in
its terms to those of the Incentive Option.

 

(i) Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of such shares prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code and, if and to
the extent that the realization of income in such a disposition imposes upon the
Company federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.

 

(j) Rights Pending Exercise. No person holding an Option shall be deemed for any
purpose to be a stockholder of the Company with respect to any of the shares of
Common Stock issuable pursuant to such Option, except to the extent that such
Option shall have been exercised with respect thereto and, in addition, a
certificate shall have been issued therefor and delivered to such person or his
agent.

 

7.2 Restricted Stock.

 

(a) Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.

 

(b) Issuance of Certificates. Subject to subsection (c) below, each Participant
receiving an Award of Restricted Stock shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and, if applicable, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award substantially in the following form:

 

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Amicus
Therapeutics, Inc. Amended and Restated 2007 Equity Incentive Plan and an Award
Agreement entered into by the registered owner and Amicus Therapeutics, Inc.
Copies of such Plan and Agreement are on file in the offices of Amicus
Therapeutics, Inc.

 

(c) Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Common Stock covered by such Award.

 

(d) Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any grant of Restricted Stock may be a Performance
Award, subject to Section 7.5. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

 

(e) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote the shares of Restricted
Stock.

 

(f) Effect of Termination of Employment, Consulting or Board Member
Relationship. Unless otherwise determined by the Committee at or after grant and
subject to the applicable provisions of the Award Agreement, if the applicable
original grantee’s association with the Company or any of its Affiliates as an
employee, director or consultant ends for any reason or no reason during the
Restriction Period, regardless of whether the end of such association is
effected by the Company, any such Affiliate or such original grantee (whether
voluntarily or involuntarily, including because an entity with which such
original grantee has any such association ceases to be an Affiliate of the
Company), and immediately following the end of any such association, such
original grantee is not associated with the Company or any of its Affiliates as
an employee, director or consultant, or if such original grantee dies, then all
outstanding shares of Restricted Stock initially granted to such original
grantee that are still subject to Risk of Forfeiture, whether then held by

 

--------------------------------------------------------------------------------


 

such original grantee or any other Participant, shall be forfeited or otherwise
subject to return to or repurchase by the Company if and to the extent so
provided by, and subject to and in accordance with, the terms of the applicable
Award Agreement; provided, however, that military or sick leave or other bona
fide leave shall not be deemed a termination of employment, if it does not
exceed the longer of ninety (90) days or the period during which the absent
original grantee’s reemployment rights, if any, are guaranteed by statute or by
contract.

 

(g) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant promptly if not theretofore so delivered.

 

(h) Transferability. Except as otherwise provided in this subsection (h), shares
of Restricted Stock shall not be transferable, and no share of Restricted Stock
or interest therein may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution (subject always to the provisions of subsection (f) above). The
applicable Award Agreement or the Committee (at or after the grant of a share of
Restricted Stock) may provide that such share of Restricted Stock may be
transferred by the applicable Participant to a family member; provided, however,
that any such transfer is without payment of any consideration whatsoever and
that no transfer of a share of Restricted Stock shall be valid unless first
approved by the Committee, acting in its sole discretion, unless such transfer
is permitted under the applicable Award Agreement. For this purpose, “family
member” means any child, stepchild, grandchild, parent, stepparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the applicable Participant’s household (other
than a tenant or employee), a trust in which the foregoing persons and/or the
applicable Participant have more than fifty percent (50%) of the beneficial
interests, a foundation in which the foregoing persons and/or the applicable
Participant control the management of assets, and any other entity in which
these persons and/or the applicable Participant own more than fifty percent
(50%) of the voting interests. The Committee may at any time or from time to
time delegate to one or more officers of the Company the authority to permit
transfers of shares of Restricted Stock to third parties pursuant to this
subsection (h), which authorization shall be exercised by such officer or
officers in accordance with guidelines established by the Committee at any time
and from time to time.

 

7.3. Restricted Stock Units.

 

(a) Character. Each Restricted Stock Unit shall entitle the recipient to a share
of Common Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise (including any applicable Performance Goal) as the
Committee may determine and provide for in the applicable Award Agreement. Any
grant of Restricted Stock Units may be a Performance Award, subject to
Section 7.5. Any such Risk of Forfeiture may be waived or terminated, or the
Restriction Period shortened, at any time by the Committee on such basis as it
deems appropriate.

 

(b) Issuance of Certificates. Unless otherwise determined by the Committee at or
after grant and subject to the applicable provisions of the Award Agreement, at
the close of the Restriction Period applicable to any Restricted Stock Units
(including, without limitation, the close of the applicable Restriction Period
as a result of (i) any Acceleration of Restricted Stock Units in accordance with
the terms of this Plan or any applicable Award Agreement, (ii) any waiver, lapse
or termination of the Risk of Forfeiture applicable to Restricted Stock Units in
accordance with the terms of this Plan or any applicable Award Agreement or
(iii) any shortening of the Restriction Period applicable to any Restricted
Stock Units in accordance with the terms of this Plan or any applicable Award
Agreement), the Company shall deliver or cause to be delivered to the
Participant that is the holder of such Restricted Stock Units a stock
certificate in respect of the shares of Common Stock subject to such Restricted
Stock Units. Such certificate shall be registered in the name of such
Participant, and, if applicable, shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such shares of Common
Stock substantially in the following form:

 

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Amicus
Therapeutics, Inc. Amended and Restated 2007 Equity Incentive Plan and an Award
Agreement entered into by the registered owner and Amicus Therapeutics, Inc.
Copies of such Plan and Agreement are on file in the offices of Amicus
Therapeutics, Inc.

 

(c) Dividends. At the discretion of the Committee, Participants may be entitled
to receive payments equivalent to any dividends declared with respect to Common
Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying
Common Stock shall have been earned. Unless the Committee shall provide
otherwise, any such dividend equivalents shall be paid, if at all, without
interest or other earnings.

 

(d) Effect of Termination of Employment, Consulting or Board Member
Relationship. Unless otherwise determined by the Committee at or after grant and
subject to the applicable provisions of the Award Agreement, if the applicable
original grantee’s association with the Company or any of its Affiliates as an
employee, director or consultant ends for any reason or no reason during the
Restriction Period, regardless of whether the end of such association is
effected by the Company, any such Affiliate or such original grantee (whether
voluntarily or involuntarily, including because an entity with which such
original grantee has any such association ceases to be an Affiliate of the
Company), and immediately following the end of any such association, such
original grantee is not associated with the Company or any of its Affiliates as
an employee, director or consultant, or if such original grantee dies, then all
outstanding

 

--------------------------------------------------------------------------------


 

Restricted Stock Units initially granted to such original grantee that are still
subject to Risk of Forfeiture, whether then held by such original grantee or any
other Participant, shall be forfeited or otherwise subject to return to the
Company in accordance with the terms of the applicable Award Agreement;
provided, however, that military or sick leave or other bona fide leave shall
not be deemed a termination of employment, if it does not exceed the longer of
ninety (90) days or the period during which the absent original grantee’s
reemployment rights, if any, are guaranteed by statute or by contract.

 

(e) Transferability. Except as otherwise provided in this subsection (e),
Restricted Stock Units shall not be transferable, and no Restricted Stock Unit
or interest therein may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated. The applicable Award Agreement or the Committee (at
or after the grant of a Restricted Stock Unit) may provide that such Restricted
Stock Unit may be transferred by the applicable Participant to a family member;
provided, however, that any such transfer is without payment of any
consideration whatsoever and that no transfer of a Restricted Stock Unit shall
be valid unless first approved by the Committee, acting in its sole discretion,
unless such transfer is permitted under the applicable Award Agreement. For this
purpose, “family member” means any child, stepchild, grandchild, parent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the applicable
Participant’s household (other than a tenant or employee), a trust in which the
foregoing persons and/or the applicable Participant have more than fifty percent
(50%) of the beneficial interests, a foundation in which the foregoing persons
and/or the applicable Participant control the management of assets, and any
other entity in which these persons and/or the applicable Participant own more
than fifty percent (50%) of the voting interests. The Committee may at any time
or from time to time delegate to one or more officers of the Company the
authority to permit transfers of Restricted Stock Units to third parties
pursuant to this subsection (e), which authorization shall be exercised by such
officer or officers in accordance with guidelines established by the Committee
at any time and from time to time.

 

(f) Rights Pending Close of Applicable Restriction Period. No person holding
Restricted Stock Units shall be deemed for any purpose to be a stockholder of
the Company with respect to any of the shares of Common Stock subject to such
Restricted Stock Units, except to the extent that the Restricted Period with
respect to such Restricted Stock Units shall have closed and, in addition, a
certificate shall have been issued for such shares of Common Stock and delivered
to such person or his agent. Shares of Common Stock subject to Restricted Stock
Units shall be issued and outstanding only if and to the extent that a stock
certificate representing such shares has been issued and delivered in accordance
with the provisions of this Section 7.3.

 

7.4. Stock Grants.

 

(a) In General. Stock Grants shall be issued for such consideration, in cash,
other property or services, or any combination thereof, as is determined by the
Committee. Without limiting the generality of the foregoing, Stock Grants may be
awarded in such circumstances as the Committee deems appropriate, including
without limitation in recognition of significant contributions to the success of
the Company or its Affiliates or in lieu of compensation otherwise already due.
Stock Grants shall be made without forfeiture conditions of any kind.

 

(b) Issuance of Certificates. Each Participant receiving a Stock Grant shall be
issued a stock certificate in respect of such Stock Grant. Such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:

 

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Amicus
Therapeutics, Inc. 2007 Equity Incentive Plan. A copy of such Plan is on file in
the offices of Amicus Therapeutics, Inc.

 

7.5. Performance Awards.

 

(a) Performance Awards Generally. The Committee may grant Performance Awards in
accordance with this Section. Performance Awards may be denominated as a number
of shares of Common Stock, or specified number of other Awards (or a combination
thereof) which may be earned upon achievement or satisfaction of Performance
Goals, as specified by the Committee. In addition, the Committee may specify
that any other Award shall constitute a Performance Award by conditioning the
vesting or settlement of the Award upon the achievement or satisfaction of such
Performance Goals, which the Committee may use in its discretion from time to
time.

 

(b) Qualified Performance-Based Compensation Under Section 162(m). Performance
Awards intended to constitute “qualified performance-based compensation” under
Section 162(m) of the Code may be granted by the Committee and will be subject
to the terms of this Section. When a Performance Award is made, the Committee
shall establish in writing (i) the objective performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the
requirements of section 162(m) of the Code for “qualified performance-based
compensation.” The grant, vesting and/or settlement of a Performance Award
subject to this Section will be contingent upon achievement of one or more
Performance Goals. The Committee shall establish the applicable Performance
Goals in writing either before the beginning of the Performance Period or during
a

 

--------------------------------------------------------------------------------


 

Performance Period ending no later than the earlier of (i) 90 days after the
beginning of the Performance Period or (ii) the date on which 25% of the
Performance Period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code. The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met. The Committee shall not have discretion to
increase the amount of compensation that is payable, but may reduce the amount
of compensation that is payable, pursuant to Awards identified by the Committee
as “qualified performance-based compensation.”

 

(c) Adjustments to Performance Goals. The Committee may Performance Goals to
take into account, in any objective manner specified by the Committee, the
impact of one or more of the following: (A) gain or loss from all or certain
claims and/or litigation and insurance recoveries, (B) the impairment of
tangible or intangible assets, (C) stock-based compensation expense,
(D) extraordinary, unusual or infrequently occurring events reported in the
Company’s public filings, (E) restructuring activities reported in the Company’s
public filings, (F) investments, dispositions or acquisitions, (G) loss from the
disposal of certain assets, (H) gain or loss from the early extinguishment,
redemption, or repurchase of debt, (I) cash or non-cash charges related to site
closing expenses, (J) changes in accounting principles, or (K) any other item,
event or circumstance that would not cause an Award to fail to constitute
“qualified performance-based compensation” under Section 162(m) of the. Such an
adjustment may relate to the Company or to any subsidiary, division or other
operational unit of the Company or its Affiliates, as determined by the
Committee at the time the Performance Goals are established. Any adjustment
shall be determined in accordance with generally accepted accounting principles
and standards, unless such other objective method of measurement is designated
by the Committee at the time Performance Goals are established. In addition,
adjustments will be made as necessary to any Performance Goals related to the
Company’s stock to reflect changes in corporate capitalization, including a
recapitalization, stock split or combination, stock dividend, spin-off, merger,
reorganization or other similar event or transaction affecting the Company’s
stock.

 

(d) Other Terms of Performance Awards. The Committee may specify other terms
pertinent to a Performance Award in the applicable Award Agreement, including
terms relating to the treatment of that Award in the event of a Change in
Control prior to the end of the Performance Period.

 

(e) Certification of Results. The Committee shall certify the results regarding
any Performance Goals for the Performance Period specified in the Award
Agreement after the Performance Period ends. The Committee shall determine the
amount, if any, to be paid pursuant to each Award based on the achievement of
the applicable Performance Goals and the satisfaction of all other terms of the
Award Agreement.

 

7.6 Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan granted to a Participant who is, at the
time of grant or during the term of the Award, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that such Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. An Award may be modified
under this Section 7.4 in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation. The Committee may establish supplements to, or amendments,
restatements, or alternative versions of the Plan for the purpose of granting
and administrating any such modified Award. No such modification, supplement,
amendment, restatement or alternative version may increase the share limit of
Section 4.

 

8. Adjustment Provisions

 

8.1 Adjustment for Corporate Actions. Subject to the provisions of Section 8.2,
if subsequent to the Effective Date, the outstanding shares of Common Stock (or
any other securities covered by the Plan by reason of the prior application of
this Section) are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of Common
Stock or other securities, through merger, consolidation, sale of all or
substantially all the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
distribution with respect to such shares of Common Stock, or other securities,
an appropriate and proportionate adjustment will be made in (i) the maximum
numbers and kinds of shares provided in Section 4, (ii) the numbers and kinds of
shares or other securities subject to the then outstanding Awards, (iii) the
exercise price for each share or other unit of any other securities subject to
then outstanding Options (without change in the aggregate purchase price as to
which such Options remain exercisable), and (iv) the Performance Goal applicable
to any outstanding Performance Award.

 

8.2. Change of Control. Subject to the applicable provisions of the Award
Agreement, in the event of a Change of Control, the Committee shall have the
discretion, exercisable in advance of, at the time of, or (except to the extent
otherwise provided below) at any time after, the Change of Control, to provide
for any or all of the following (subject to and upon such terms as the Committee
may deem appropriate): (A) the Acceleration, in whole or in part, of any or all
outstanding Options (including Options that are assumed or replaced pursuant to
clause (D) below) that are not exercisable in full at the time the Change of
Control, such Acceleration to become effective at the time of the Change of
Control, or at such time following the Change of Control that the employment,
consulting or Board member relationship of the applicable

 

--------------------------------------------------------------------------------


 

Optionee or Optionees with the Company and its Affiliates terminates, or at such
other time or times as the Committee shall determine; (B) the lapse or
termination of the Risk of Forfeiture (including, without limitation, any or all
of the Company’s repurchase rights) with respect to outstanding Awards of
Restricted Stock, such lapse or termination to become effective at the time of
the Change of Control, or at such time following the Change of Control that the
employment, consulting or Board member relationship with the Company and its
Affiliates of the Participant or Participants that hold such Awards of
Restricted Stock (or the person to whom such Awards of Restricted Stock were
initially granted) terminates, or at such other time or times as the Committee
shall determine; (C) the lapse or termination of the Risk of Forfeiture with
respect to any or all outstanding Awards of Restricted Stock Units (including
Restricted Stock Units that are assumed or replaced pursuant to clause
(D) below), such lapse or termination to become effective at the time of the
Change of Control, or at such time following the Change of Control that the
employment, consulting or Board member relationship with the Company and its
Affiliates of the Participant or Participants that hold such Awards of
Restricted Stock Units (or the person to whom such Awards of Restricted Stock
Units were initially granted) terminates, or at such other time or times as the
Committee shall determine; (D) the assumption of outstanding Options or
Restricted Stock Units, or the substitution of outstanding Options or Restricted
Stock Units with equivalent options or equivalent restricted stock units, as the
case may be, by the acquiring or succeeding corporation or entity (or an
affiliate thereof); (E) the termination of all Options (other than Options that
are assumed or substituted pursuant to clause (D) above) that remain outstanding
at the time of the consummation of the Change of Control, provided that, the
Committee shall have made the determination to effect such termination prior to
the consummation of the Change of Control and the Committee shall have given, or
caused to be given, to all Participants written notice of such potential
termination at least five business days prior to the consummation of the Change
of Control, and provided, further, that, if the Committee shall have determined
in its sole and absolute discretion that the Company make payment or provide
consideration to the holders of such terminated Options on account of such
termination, which payment or consideration shall be on such terms and
conditions as the Committee shall have determined (and which could consist of,
in the Committee’s sole and absolute discretion, payment to the applicable
Optionee or Optionees of an amount of cash equal to the difference between the
Market Value of the shares of Common Stock for which the Option is then
exercisable and the aggregate exercise price for such shares under the Option or
cancellation for no payment (or other consideration with respect to Options for
which the exercise price exceeds the Market Value of the shares of Common Stock
underlying the Option), then the Company shall be required to make, or cause to
be made, such payment or provide, or cause to be provided, such consideration in
accordance with the terms and conditions so determined by the Committee,
otherwise the Company shall not be required to make any payment or provide any
consideration in connection with, or as a result of, the termination of Options
pursuant to the foregoing provisions of this clause (E); (F) the termination of
all Restricted Stock Units (other than Restricted Stock Units that are assumed
or substituted pursuant to clause (D) above) that remain outstanding at the time
of the consummation of the Change of Control, provided that, if the Committee
shall have determined in its sole and absolute discretion that the Company make
payment or provide consideration to the holders of such terminated Restricted
Stock Units on account of such termination, which payment or consideration shall
be on such terms and conditions as the Committee shall have determined (and
which could consist of, in the Committee’s sole and absolute discretion, payment
to the applicable Participant or Participants of an amount of cash equal to the
Market Value of the shares of Common Stock subject to the terminated Restricted
Stock Units), then the Company shall be required to make such payment or provide
such consideration in accordance with the terms and conditions so determined by
the Committee, otherwise the Company shall not be required to make any payment
or provide any consideration in connection with, or as a result of, the
termination of Restricted Stock Units pursuant to the foregoing provisions of
this clause (F) and/or (G) the reduction of any Performance Period applicable to
a Performance Award or the satisfaction (or the failure to of such satisfaction)
of any applicable Performance Goals with respect to Performance Awards. The
provisions of this Section 8.2 shall not be construed as to limit or restrict in
any way the Committee’s general authority under Sections 7.1(d) or 7.2(d) hereof
to Accelerate Options in whole or in part at any time or to waive or terminate
at any time any Risk of Forfeiture applicable to shares of Restricted Stock or
Restricted Stock Units. Each outstanding Award that is assumed in connection
with a Change of Control, or is otherwise to continue in effect subsequent to a
Change of Control, will be appropriately adjusted, immediately after the Change
of Control, as to the number and class of securities and the price at which it
may be exercised in accordance with Section 8.1.

 

8.3. Dissolution or Liquidation. Upon dissolution or liquidation of the Company,
each outstanding Option shall terminate, but the Optionee (if at the time he or
she has an employment, consulting or Board member relationship with the Company
or any of its Affiliates) shall have the right, immediately prior to such
dissolution or liquidation, to exercise the Option to the extent exercisable on
the date of such dissolution or liquidation.

 

8.4. Related Matters. Any adjustment in Awards made pursuant to this Section 8
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture, adjustment of Performance Goals
and/or Performance Periods and applicable repurchase prices for Restricted
Stock, which the Committee may deem necessary or appropriate so as to ensure
that the rights of the Participants in their respective Awards are not
substantially diminished nor enlarged as a result of the adjustment and
corporate action other than as expressly contemplated in this Section 8. No
fraction of a share shall be purchasable or deliverable upon exercise, but in
the event any adjustment hereunder of the number of shares covered by an Award
shall cause such number to include a fraction of a share, such number of shares
shall be adjusted to the nearest smaller whole number of shares. No adjustment
of an Option exercise price per share pursuant to this Section 8 shall result in
an exercise price which is less than the par value of the Common Stock.

 

9. Settlement of Awards

 

9.1 Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Common Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance and the
delivery of a certificate for such shares until (i) approval shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation and
(ii) in the

 

--------------------------------------------------------------------------------


 

case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:

 

(a) the shares are at the time of the issue of such shares effectively
registered under the Securities Act; or

 

(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act or any applicable state
securities laws.

 

9.2 Corporate Restrictions on Rights in Stock. Any Common Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the
Certificate of Incorporation and the By-laws of the Company, each as amended and
in effect from time to time. Whenever Common Stock is to be issued pursuant to
an Award, if the Committee so directs at the time of grant (or, if such Award is
an Option, at any time prior to the exercise thereof), the Company shall be
under no obligation, notwithstanding any other provision of the Plan or the
relevant Award Agreement to the contrary, to issue such shares until such time,
if ever, as the recipient of the Award (and any person who exercises any Option,
in whole or in part), shall have become a party to and bound by any agreement
that the Committee shall require in its sole discretion. In addition, any Common
Stock to be issued pursuant to Awards granted under the Plan shall be subject to
all stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of any stock
exchange upon which the Common Stock is then listed, and any applicable federal
or state securities laws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

 

9.3 Investment Representations. The Company shall be under no obligation to
issue any shares covered by an Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act or the Participant shall have made such written representations
to the Company (upon which the Company believes it may reasonably rely) as the
Company may deem necessary or appropriate for purposes of confirming that the
issuance of such shares will be exempt from the registration requirements of
that Act and any applicable state securities laws and otherwise in compliance
with all applicable laws, rules and regulations, including but not limited to
that the Participant is acquiring shares for his or her own account for the
purpose of investment and not with a view to, or for sale in connection with,
the distribution of any such shares.

 

9.4 Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any shares of
Common Stock issued or to be issued pursuant to Awards granted under the Plan,
or to qualify any such shares of Common Stock for exemption from the Securities
Act or other applicable statutes, then the Company shall take such action at its
own expense. The Company may require from each recipient of an Award, or each
holder of shares of Common Stock acquired pursuant to the Plan, such information
in writing for use in any registration statement, prospectus, preliminary
prospectus or offering circular as is reasonably necessary for such purpose and
may require reasonable indemnity to the Company and its officers and directors
from such holder against all losses, claims, damage and liabilities arising from
such use of the information so furnished and caused by any untrue statement of
any material fact therein or caused by the omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made.

 

9.5 Lock-Up. Without the prior written consent of the Company or the managing
underwriter in any public offering of shares of Common Stock, no Participant
shall sell, make any short sale of, loan, grant any option for the purchase of,
pledge or otherwise encumber, or otherwise dispose of, any shares of Common
Stock during the one hundred-eighty (180) day period commencing on the effective
date of the registration statement relating to any underwritten public offering
of securities of the Company. The foregoing restrictions are intended and shall
be construed so as to preclude any Participant from engaging in any hedging or
other transaction that is designed to or reasonably could be expected to lead to
or result in, a sale or disposition of any shares of Common Stock during such
period even if such shares of Common Stock are or would be disposed of by
someone other than such Participant. Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or not
against the box) or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from any shares of Common Stock. Without limiting
the generality of the foregoing provisions of this Section 9.5, if, in
connection with any underwritten public offering of securities of the Company,
the managing underwriter of such offering requires that the Company’s directors
and officers enter into a lock-up agreement containing provisions that are more
restrictive than the provisions set forth in the preceding sentence, then
(a) each Participant (regardless of whether or not such Participant has complied
or complies with the provisions of clause (b) below) shall be bound by, and
shall be deemed to have agreed to, the same lock-up terms as those to which the
Company’s directors and officers are required to adhere; and (b) at the request
of the Company or such managing underwriter, each Participant shall execute and
deliver a lock-up agreement in form and substance equivalent to that which is
required to be executed by the Company’s directors and officers.

 

9.6 Placement of Legends; Stop Orders; Etc. Each share of Common Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representations made in accordance with Section 9.3 in addition to
any other applicable restrictions under the Plan, the terms of the Award and, if
applicable, under any agreement between the Company and any Optionee and/or
Participant, and to the fact that no registration statement has been filed with
the Securities and Exchange Commission in respect to such shares of Common
Stock. All certificates for shares of Common Stock or other securities delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of any stock exchange upon which the

 

--------------------------------------------------------------------------------


 

Common Stock is then listed, and any applicable federal or state securities law,
and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 

9.7 Tax Withholding. Whenever shares of Common Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases Participants may elect, subject to
the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirements, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations. Participants may only elect to
have shares of their Common Stock withheld having a Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitation that the Committee deems appropriate.

 

10. Reservation of Stock

 

The Company shall at all times during the term of the Plan and any outstanding
Options granted hereunder reserve or otherwise keep available such number of
shares of Common Stock as will be sufficient to satisfy the requirements of the
Plan (if then in effect) and such Options and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

 

11. No Special Service Rights

 

Nothing contained in the Plan or in any Award Agreement shall confer upon any
recipient of an Award any right with respect to the continuation of his or her
employment, consulting or Board member relationship or other association with
the Company (or any Affiliate), or interfere in any way with the right of the
Company (or any Affiliate), subject to the terms of any separate employment,
consulting or Board member agreement or provision of law or corporate articles
or by-laws to the contrary, at any time to terminate such employment, consulting
or Board member agreement or to increase or decrease, or otherwise adjust, the
other terms and conditions of the recipient’s employment, consulting or Board
member relationship or other association with the Company and its Affiliates.

 

12. Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options,
restricted stock and restricted stock units other than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.

 

13. Termination and Amendment of the Plan

 

The Board may at any time terminate the Plan or make such amendments or
modifications of the Plan as it shall deem advisable. In the event of the
termination of the Plan, the terms of the Plan shall survive any such
termination with respect to any Award that is outstanding on the date of such
termination, unless the holder of such Award agrees in writing to terminate such
Award or to terminate all or any of the provisions of the Plan that apply to
such Award. Unless the Board otherwise expressly provides, any amendment or
modification of the Plan shall affect the terms of any Award outstanding on the
date of such amendment or modification as well as the terms of any Award made
from and after the date of such amendment or modification;  provided, however ,
that, except to the extent otherwise provided in the last sentence of this
paragraph, (i) no amendment or modification of the Plan shall apply to any Award
that is outstanding on the date of such amendment or modification if such
amendment or modification would reduce the number of shares subject to such
Award, increase the purchase price applicable to shares subject to such Award or
materially adversely affect the provisions applicable to such Award that relate
to the vesting or exercisability of such Award or of the shares subject to such
Award, (ii) no amendment or modification of the Plan shall apply to any
Incentive Option that is outstanding on the date of such amendment or
modification if such amendment or modification would result in such Incentive
Option no longer being treated as an “incentive stock option” within the meaning
of Section 422 of the Code and (iii) no amendment or modification of the Plan
shall apply to any Award that is outstanding on the date of such amendment or
modification unless such amendment or modification of the Plan shall also apply
to all other Awards outstanding on the date of such amendment or modification.
In the event of any amendment or modification of the Plan that is described in
clause (i), (ii) or (iii) of the foregoing proviso, such amendment or
modification of the Plan shall apply to any Award outstanding on the date of
such amendment or modification only if the recipient of such Award consents in
writing thereto.

 

The Committee may amend or modify, prospectively or retroactively, the terms of
any outstanding Award without amending or modifying the terms of the Plan
itself,  provided that as amended or modified such Award is consistent with the
terms of the Plan as in effect at the time of the amendment or modification of
such Award, but no such amendment or modification of such Award shall, without
the written consent of the recipient of such Award, reduce the number of shares
subject to such Award, increase the purchase price applicable to shares subject
to such Award, adversely affect the provisions applicable to such Award that
relate to the vesting or exercisability of such Award or of the shares

 

--------------------------------------------------------------------------------


 

subject to such Award, or otherwise materially adversely affect the terms of
such Award (except for amendments or modifications to the terms of such Award or
of the stock subject to such Award that are expressly permitted by the terms of
the Plan or that result from any amendment or modification of the Plan in
accordance with the provisions of the first paragraph of this Section 13), or,
if such Award is an Incentive Option, result in such Incentive Option no longer
being treated as an “incentive stock option” within the meaning of Section 422
of the Code.

 

Without the approval of the Company’s stockholders, the Committee will not,
directly or indirectly, reduce the exercise price of an outstanding Option
(other than in accordance with the adjustment provisions of Section 8.1).

 

14. Interpretation of the Plan

 

In the event of any conflict between the provisions of this Plan and the
provisions of any applicable Award Agreement, the provisions of this Plan shall
control, except if and to the extent that the conflicting provision in such
Award Agreement was authorized and approved by the Committee at the time of the
grant of the Award evidenced by such Award Agreement or is ratified by the
Committee at any time subsequent to the grant of such Award, in which case the
conflicting provision in such Award Agreement shall control. Without limiting
the generality of the foregoing provisions of this Section 14, insofar as
possible the provisions of the Plan and such Award Agreement shall be construed
so as to give full force and effect to all such provisions. In the event of any
conflict between the provisions of this Plan and the provisions of any other
agreement between the Company and the Optionee and/or Participant, the
provisions of such agreement shall control except as required to fulfill the
intention that this Plan constitute an incentive stock option plan within the
meaning of Section 422 of the Code, but insofar as possible the provisions of
the Plan and any such agreement shall be construed so as to give full force and
effect to all such provisions.

 

15. Notices and Other Communications

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Executive Officer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.

 

16. Governing Law

 

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
New Jersey, without regard to the conflict of laws principles thereof.

 

17. Effective Date

 

This Amended and Restated 2007 Equity Incentive Plan was approved by the Board
on April 11, 2018 (the Effective Date”) and approved by the stockholders of the
Company effective June 7, 2018.

 

--------------------------------------------------------------------------------